Per Curiam,
This bill was by an administratrix for discovery and accounting in which she alleged that the decedent had purchased an interest in the lease of oil and gas lands held by the defendant. The allegations in the bill as to the extent of the decedent’s interest and when and how acquired were inconsistent and irreconcilable and the learned trial judge was “not impressed with the accuracy and reliability of the evidence” in support of them and he dismissed the bill for want of proof. An examination of the testimony has not led us to doubt the correctness of his conclusion. If there were a doubt, it would not lead to a reversal. The findings of fact by a judge from conflicting testimony, where the credibility of witnesses is involved, will not be set aside by an appellate court unless manifest error is shown. Patterson’s Est., 237 Pa. 24.
The decree is affirmed at the cost of the appellant